                                                                               Case 3:17-cv-06051-WHA Document 217 Filed 05/24/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   CLARK SULLIVAN, ADAM
                                                                         11   BREDENBERG, and BENJAMIN ROYER,                           No. C 17-06051 WHA
United States District Court




                                                                                            Plaintiffs,
                               For the Northern District of California




                                                                         12
                                                                         13     v.                                                      JUDGMENT

                                                                         14   CITY OF BERKELEY,

                                                                         15                 Defendant.
                                                                                                                          /
                                                                         16
                                                                         17          FINAL JUDGMENT IS HEREBY ENTERED in favor of defendant City of Berkeley and

                                                                         18   against plaintiffs. The Clerk shall CLOSE THE FILE.

                                                                         19
                                                                         20          IT IS SO ORDERED.

                                                                         21
                                                                         22   Dated: May 24, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         23                                                         UNITED STATES DISTRICT JUDGE

                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
